Citation Nr: 0204444	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-18 891	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

(The issues of entitlement to service connection for 
bilateral hearing loss and tinnitus will be the subject of a 
later decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  

Service connection for bilateral hearing loss was previously 
denied by the Board of Veterans' Appeals (hereinafter Board) 
in March 1993.  

The current matter comes before the Board on appeal from a 
rating decision of July 1998, by the Albuquerque, New Mexico 
Regional Office (RO), which determined that while new and 
material evidence had been submitted to reopen, the veteran's 
claim for service connection for bilateral hearing loss 
remained denied; that rating decision also denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  A notice of disagreement with that determination 
was received in April 1999.  The statement of the case was 
issued in May 1999.  The substantive appeal was received in 
August 1999.  Following the receipt of a number of lay 
statements, a supplemental statement of the case was issued 
in October 1999.  

On February 5, 2002, the veteran and his wife appeared and 
offered testimony at a hearing before the undersigned member 
of the Board, sitting at Los Angeles, California.  A 
transcript of the hearing is of record.  

The Board notes that while the RO has reopened the prior 
denial of service connection for bilateral hearing loss, but 
denied entitlement to service connection on the merits, 
according to Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996)), the Board must make its own determination as to 
whether new and material evidence has been submitted to 
reopen a claim, regardless of the finding of the RO.  
Therefore, the issue has been characterized as noted on the 
title page.  

The Board further notes that it does not appear that the 
veteran submitted a timely substantive appeal after the RO 
issued its May 1999 statement of the case.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302 (2001).  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board may waive the timely filing of a substantive 
appeal, even if the veteran has not submitted a request for 
extension of the time period in which to file the substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); but c.f. Roy 
v. Brown, 5 Vet. App. 554, 556 (1993) (holding that an 
extension of time in which to file a substantive appeal could 
not be granted unless a request for extension was made in 
accordance with the provisions of 38 C.F.R. § 20.303 (2001)).  

In accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal in this 
case, because the veteran was lead to believe that he had 
timely perfected his appeal by the issuance of a supplemental 
statement of the case, the certification of the issues as 
being developed for appellate consideration, and by the fact 
that he was afforded a hearing.

The Board is undertaking additional development on the claims 
for service connection for bilateral hearing loss and service 
connection for tinnitus pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing those issues.  


FINDINGS OF FACT

1.  In a March 1993 decision, the Board denied entitlement to 
service connection for bilateral hearing loss.  

2.  Additional evidence submitted since the March 1993 Board 
decision, including a private medical statement, VA 
outpatient treatment reports, testimony offered by the 
veteran, and a VA examination report, which includes a 
statement from a VA physician, bears directly and 
substantially on the specific matter under consideration and 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
Board's March 1993 decision denying the claim for service 
connection for bilateral hearing loss, the requirements to 
reopen this claim have been met.  38 U.S.C.A. §§ 5103A, 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  


During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  

The veteran has not had an opportunity to make arguments 
referable to the new regulations; however, the regulations 
merely define terms and provide procedures for implementing 
the VCAA.  The regulations do not provide any rights other 
than those provided by the VCAA.  66 Fed. Reg. 45,629.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as it is reopening his 
claim, and remanding it for adjudication in accordance with 
the VCAA and its implementing regulations.  Further 
assistance is unnecessary for the veteran to substantiate his 
claim.

A remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  



II.  Factual background.

When the claim for service connection for a bilateral hearing 
loss was denied by the Board in March 1993, the record 
included: The veteran's service medical records; private 
audiogram reports dated in October 1984 and February 1987; VA 
treatment reports dated from February 1987 to June 1991; a 
statement from the veteran; and a VA hospital report dated in 
May 1991.  

The records reflect that the veteran entered active duty in 
January 1952; on the enlistment examination, his hearing was 
15/15 on both whispered voice and spoken voice testing, 
bilaterally.  The service medical records indicate that the 
veteran was seen in August 1953 with complaints of ear 
trouble; an examiner reported that the veteran had very mild 
right external otitis media.  The remainder of the service 
medical records are silent with regard to any complaints or 
treatment for ear trouble, including hearing loss.  The 
veteran's discharge examination, conducted in December 1955, 
was negative for any complaints, findings, or diagnosis of 
disease involving the ears, including hearing loss.  The 
veteran's hearing (whispered voice) was 15/15 bilaterally.  

VA and private treatment records, dated from October 1984 to 
June 1991, show that hearing loss was first reported in 1984.  
The report of a VA audiological evaluation conducted in May 
1990, shows mild to moderate sensory high frequency hearing 
loss in the left ear, and mild to severe high frequency 
sensory hearing loss.  A subsequent VA audiological 
evaluation, conducted in June 1991, revealed moderate high 
frequency sensory hearing loss in the left ear, and moderate 
to severe high frequency sensory hearing loss.  


III.  Legal Analysis.

Based upon the evidence of record at that time, the Board 
concluded in its 1993 decision that the veteran did not 
sustain a bilateral hearing loss during service or during the 
one year presumptive period following service.  See 38 C.F.R. 
§ 3.309 (2001).  It was also determined that a sensorineural 
hearing loss could not be reasonably attributed to the single 
episode of mild right otitis media during service.  The Board 
further held that the veteran's current hearing loss, shown 
many years after separation from service, could not be 
reasonably attributed to any noise exposure that the veteran 
may have experienced during service.  

The evidence received since the March 1993 decision 
essentially consists of: a private medical statement from 
James W. Armshaw, M.D., dated in January 1993; VA outpatient 
treatment reports dated from November 1989 to January 1990; 
report of a VA examination conducted in April 1998; lay 
statements dated from September 1992 to March 1999; and a 
transcript of the veteran's testimony offered at a hearing 
before the undersigned Member of the Board in February 2002 
at the RO.  

In the January 1993 statement, Dr. James Armshaw opined that 
the veteran's hearing loss was due to his military 
occupational specialty as a radio operator.  Dr. Armshaw 
noted that, in light of the fact that he served as a 
battalion commander in the U. S. Marine Corps and as a 
medical doctor, there was actually no question about the 
connection between the veteran's hearing loss and military 
service.  

During his April 1998 VA examination, the veteran reported 
experiencing decreased hearing since his service experience 
during the Korean conflict.  The examiner indicated that 
clinical tests showed a sensorineural hearing loss for mid 
and high frequencies for both ears.  The examiner explained 
that the origin of the hearing loss was unclear; however, she 
stated that it was possible that radio noise may have caused 
some loss, but this could not be substantiated without more 
complete information regarding the level of the noise.  The 
examiner recommended that the veteran undergo examination by 
an ear, nose and throat specialist.  

Also submitted in support of the veteran's request to reopen 
his claim were several statements from fellow servicemen and 
others who served in military service, reportedly under 
conditions similar to those of the veteran.  In a statement 
dated in February 1999, one serviceman, who was a member of a 
communications group, supported the veteran's contention that 
"weak communications signals required the radio operators to 
raise the volume in order to receive the signals."  The 
serviceman wrote that, a result of their duties, many radio 
operators had had measurable hearing loss.  Two other 
servicemen confirmed that wearing of headsets for many hours 
during service resulted in perspiration getting into their 
ears, which, in turn, created a fungus infection in the ears 
that led to the development of hearing loss.  

During the February 2002, hearing the veteran testified that 
he served as a radio operator on B 29 bomber flying missions 
from Japan to Korea.  The veteran testified that he noticed 
ringing in his ears after he developed fungus in his ears 
from the hours of wearing headsets.  The veteran indicated 
that he noticed a decrease in his hearing immediately after 
leaving service.  The veteran stated that his hearing was not 
tested upon separating from service.  

The veteran testified to having received treatment at a VA 
hospital in Albuquerque, New Mexico in 1958, at which time he 
complained of hearing problems.  He noted that after service 
he was not consistently exposed to loud noises, such as 
machinery or aircraft.  He stated that he worked in sales.  

Upon a review of this newly submitted evidence, particularly 
the January 1993 medical statement linking the veteran's 
current hearing loss to military service, and the lay 
statements supporting the veteran's contentions, the Board 
finds that the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  This evidence 
is not only new, but is also material because it provides 
evidence that the veteran has bilateral hearing loss that 
could have resulted from his military service.  Thus, this 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  

The veteran has submitted new evidence, which suggests that 
he has current disability from hearing loss that is related 
to noise exposure during his active military service.  The 
Board concludes that such new evidence is material.  
Accordingly, the claim for a bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108.  



ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a bilateral hearing loss, the 
appeal is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

